Citation Nr: 0020242	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  97-21 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue, headaches, memory loss and muscle 
ache/joint pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for cervical 
lymphadenitis, to include a throat/neck mass, to include as 
due to an undiagnosed illness.

3.  Entitlement to service connection for sinus problems, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
condition manifested by diarrhea, nausea and burning 
sensations in the stomach, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active service from February 1987 to May 
1991, and active duty in Southwest Asia from September 1990 
to April 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied entitlement to service 
connection for: 1) a disability manifested by fatigue, 
headaches, memory loss and muscle ache/joint pain; 2) 
cervical lymphadenitis (claimed as throat/neck mass); 3) 
sinus problems; and 4) a gastrointestinal condition 
manifested by diarrhea, nausea and burning sensations in the 
stomach, with all claims to include as due to an undiagnosed 
illness.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during Operation Desert 
Shield/Storm.

2.  The claims file does not contain competent medical 
evidence showing that the veteran has a chronic disability 
manifested by memory loss or sinus problems.

3.  The veteran's headaches, gastrointestinal symptoms (to 
include diarrhea, nausea and burning sensations in the 
stomach), and neck/throat mass, have been attributed to known 
clinical diagnoses.

4.  There is no medical evidence of a causal link between the 
veteran's gastroesophageal reflux disease, cervical 
lymphadenitis or headaches and any incident of service.

5.  The preponderance of the evidence is against the claim 
that the veteran has a chronic disability involving fatigue, 
or muscle ache/joint pain, due to an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The claims for a disability manifested by headaches, 
memory loss and muscle ache/joint pain, cervical 
lymphadenitis, sinus problems and a gastrointestinal 
condition are not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 
(1999).

2.  Fatigue, and muscle ache/joint pain, were not incurred in 
or aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records include a separation 
examination report, dated in April 1991, which shows that the 
veteran's sinuses, abdomen and viscera, upper and lower 
extremities, spine and other musculoskeletal, and 
neurological systems were clinically evaluated as normal.  
The veteran reported that he was in good health, and he did 
not self-report any relevant symptoms.  

Records from St. Joseph's Mercy Hospital (St. Joseph's), 
dated in February 1992, show that the veteran underwent 
excision of a cervical lymphadenitis.  It was indicated that 
this was an inflammatory process.  An accompanying pathology 
report stated that entities that should be considered 
included cat scratch fever and toxoplasmosis.  

VA outpatient treatment reports, dated between 1994 and 1995, 
show that the veteran was diagnosed with dyspepsia in 
December 1994.  He complained of  diarrhea in January 1995.  
He was scheduled for an appointment, and a report, dated in 
April 1995 shows that he stated his diarrhea dated back to 
his service.  The assessment was "chronic on and off 
diarrhea, etiology unclear."  The examiner further noted 
that the "most likely" diagnosis was irritable bowel 
syndrome.  The report of a follow-up visit, dated in June 
1995, shows that he reported no diarrhea since his last visit 
and since he started Tagamet.  The assessment was diarrhea, 
resolved, and dyspepsia/reflux.  There were notations of 
improved, mild dyspepsia, resolved reflux, possible IBS 
(irritable bowel syndrome) and possible lactose intolerance.  
A report, dated in October 1995, shows assessments of upper 
abdominal burning, suspect reflux/gastritis, and diarrhea and 
cramping associated with possible IBS, colitis or infection.  
VA reports show that the veteran underwent a flexible 
sigmoidoscopy and biopsy in December 1995.  The postoperative 
diagnosis was rule out microscopic colitis.  A rectal biopsy 
pathology report shows no pathologic diagnosis.  A report, 
dated in January 1996, shows that laboratory tests from March 
1995 were WNL (within normal limits).  The assessment was 
GERD (gastroesophageal reflux disease)/diarrhea, resolved. 

A VA Persian Gulf Protocol examination report, dated in 
January 1995, shows that the veteran complained of occasional 
heartburn and diarrhea, as well as a burning sensation in the 
upper abdomen which was alleviated with Tagamet, and that he 
was otherwise in good health.  He denied any serious 
illnesses or injuries.   A review of systems, including the 
extremities, lungs and heart, was negative.  The diagnosis 
was "probably a combination of gastritis and irritable 
colon."

VA records show that in March 1995, the veteran was treated 
for complaints of sinus congestion of two to three months' 
duration.  It was noted that he was a smoker, and that the 
nose had a septal deviation to the left.  The assessment was 
nasal obstruction secondary to multiple etiologies (to 
include smoking and deviation).  

A VA neurological examination, dated in March 1995, shows 
that the veteran complained of headaches and memory 
difficulty of two months' duration.  He also complained of a 
"sluggish" feeling and left hip pain.  The assessment noted 
that with regard to headaches, the veteran possibly had 
migraine headaches, but that he had a normal examination.  
With regard to muscle aches, the examiner noted that there 
was no history for significant myalgia or muscle fatigue, 
that the veteran had normal strength, and that there was no 
evidence to suggest the presence of a myopathy.  With regard 
to memory loss, there were no specific abnormalities of his 
mental status testing to suggest significant cognitive 
impairment.  The examiner further noted that the veteran's 
memory loss complaints could be the result of emotional 
difficulties such as depression or anxiety.

A VA psychiatric examination report, dated in March 1995, 
shows that the veteran complained of depression and fatigue.  
He was not given an Axis I diagnosis.  

A VA general medical examination report, dated in March 1995, 
shows that the veteran complained of heartburn, diarrhea 
exacerbated by spicy foods, fatigue, joint pain and 
headaches.  The diagnoses were chronic gastritis, probably 
with esophageal reflux; fatigue of one years' duration; pain 
in joints of six months' duration; and headaches, of four 
months' duration.

A VA neuropsychological examination report, dated in April 
1995, shows that the veteran's complaints included memory 
loss, headaches, fatigue, diarrhea, depression, concentration 
difficulties and a lack of motivation.  He stated that he had 
been taking Cimetidine for dyspepsia since December 1994.  A 
Minnesota Multiphasic Personality Inventory (MMPI-2) test 
revealed various deficits in abilities, although other 
abilities were intact.  The examiners essentially stated that 
the veteran displayed an asymmetrical pattern of performance 
that was likely due to longstanding developmental 
difficulties (the veteran reported that he had received 
mostly D's in high school, except for wood shop and 
automobile mechanics).  The examiners also noted that the 
clinical scales suggested multiple somatic complaints.

A VA magnetic resonance imaging (MRI) report for the brain, 
dated in January 1997, was negative.

The claims file contains a number of VA examination reports, 
dated in September 1997.  A psychiatric examination report 
shows that there was no Axis I or Axis II diagnosis.  
Resolved anxiety was noted in relation to the recent 
discovery of a scrotal mass.  A VA neurological examination 
report shows that there was no diagnosis.  The examiner 
suggested that the veteran's complaints of headaches may be 
related to dehydration following emesis.  The examiner 
further stated that there was no significant evidence of any 
failure of intellectual capabilities and no organic cause for 
his difficulties with memory.  A general medical examination 
report contains diagnoses of epigastric distress "most 
likely esophageal reflux," headaches (possibly migraine), 
fatigue "probably related to lifestyle," memory loss which 
"could simply be decreased concentration rather than any 
real damage to the brain," exertional dyspnea (related to 
lack of being in training), and removal of two lymph nodes 
from under the chin.  Also of note, the examiner indicated 
that the veteran works much more than 40 hours per week and 
is not getting exercise, and that his memory loss is not 
related to depression.  Another VA examination report 
contains an assessment noting that the veteran has symptoms 
and findings consistent with rhinitis.  The examiner stated 
that this could be complicated by sinusitis, but that there 
was no evidence of that.  There was no definite etiology.  A 
VA neuropsychological report notes a pattern of deficits 
similar to those noted in April 1995, with mildly greater 
variability in memory spans and acknowledgment of mild 
depressive symptomatology.  Associated notes contains a 
diagnosis of verbal learning disorder.  

An addendum to the September 1997 VA examination reports, 
dated in October 1997, shows that the examiner stated that 
the veteran's epigastric distress was due to esophageal 
reflux, that his headaches were vascular in nature, that his 
fatigue was due to overwork, that his memory loss was due to 
decreased concentration, and that his exertional dyspnea was 
due to a lack of being in good physical training.  

An addendum to the September 1997 neurological examination 
report, dated in October 1997, contains diagnoses of tension 
headaches and psychosomatic complaints.  

The claims file contains lay statements from the veteran's 
mother and sister.  The veteran's mother asserts that when 
the veteran returned from South West Asia he complained of 
stomach problems, memory loss, and muscle and joint pains, 
and that he was tired all the time.  He also had a lump in 
his throat.  The veteran's sister asserts that when the 
veteran was separated from service he complained of "stomach 
problems (burning)," "headache (sinus)" and diarrhea, and 
that he had a lump removed from his throat.  

A review of the veteran's written statements, and the 
transcript from his August 1997 hearing, shows that he 
asserts that he has a disability manifested by fatigue, 
headaches, memory loss and muscle ache/joint pain, cervical 
lymphadenitis, sinus problems and a gastrointestinal 
condition manifested by diarrhea, nausea and burning 
sensations in the stomach, with all claims to include as due 
to an undiagnosed illness.  Of particular note, he argues 
that he developed his cervical lymphadenitis (throat/neck 
mass) due to receiving dental care in the desert under 
unclean conditions during service.


I.  Inception During Service

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The threshold question which must be answered as to these 
issues is whether the veteran has presented well grounded 
claims for service connection.  A well grounded claim is a  
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  To establish that a claim for service 
connection is well grounded, a veteran must demonstrate, 
among other things, a medical diagnosis of a current 
disability.  See Epps v. Gober, 126 F.3d. 1464 (1997), Gilpin 
v. West, 155 F.3d 1353 (Fed.Cir. 1998).

To establish that a claim for service connection is well 
grounded, an appellant must demonstrate a medical diagnosis 
of a current disability; medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice disease or injury and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps v. Gober, 126 F.3d 
1464 (1997).  

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).   See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Memory Loss and Sinus Problems

As an initial matter, the Board is unable to find that the 
claims file contains competent medical evidence showing that 
the veteran currently has a chronic disability involving 
memory loss or sinus problems, to include as due to an 
undiagnosed illness.  In this regard, the veteran's service 
medical records are silent as to complaints, treatment or a 
diagnosis involving memory loss or sinus symptoms.  The post-
service medical evidence may be summarized as follows: the 
March 1995 VA neurological examination report shows that 
there were no specific abnormalities of his mental status 
testing to suggest significant cognitive impairment.  The 
examiner further noted that the veteran's memory loss 
complaints could be the result of emotional difficulties such 
as depression or anxiety.  The April 1995 VA 
neuropsychological examination report shows that the veteran 
has a history of poor performance in high school, and that 
the examiners noted that he displayed an asymmetrical pattern 
of performance that was likely due to longstanding 
developmental difficulties.  The examiners also noted that 
the clinical scales suggested multiple somatic complaints.  A 
September 1997 VA neurological examination report shows that 
there was no diagnosis, and that the examiner stated that 
there was no significant evidence of any failure of 
intellectual capabilities and no organic cause for his 
difficulties with memory.  A VA neuropsychological report 
notes a pattern of deficits similar to those noted in April 
1995, with mildly greater variability in memory spans and 
acknowledgment of mild depressive symptomatology.  Associated 
notes contains a diagnosis of verbal learning disorder.  
Addendums to the September 1997 VA examination reports show 
that one examiner stated that the veteran's memory loss was 
due to decreased concentration.  An addendum to the September 
1997 neurological examination report contains diagnoses that 
included psychosomatic complaints.  

In summary, the veteran is noted to have longstanding 
developmental difficulties and a verbal learning disorder.  
Examiners have found no significant cognitive impairment, and 
no organic basis for his complaints of memory loss.  His 
complaints have been associated with decreased concentration 
and emotional difficulties.  Furthermore, he is noted to have 
psychosomatic complaints.  Based on the foregoing, the Board 
finds that the claims file does not contain competent medical 
evidence showing that the veteran has a chronic condition 
involving memory loss, and that this claim must be denied as 
not well grounded.

With regard to the claim for a sinus condition, VA records 
show that in March 1995, the veteran was treated for 
complaints of sinus congestion of two to three months' 
duration.  It was noted that he was a smoker, and that the 
nose had a septal deviation to the left.  The assessment was 
nasal obstruction secondary to multiple etiologies (to 
include smoking and deviation).  A September 1997 VA 
examination report contains an assessment noting that the 
veteran has symptoms and findings consistent with rhinitis.  
The examiner stated that this could be complicated by 
sinusitis, but that there was no evidence of that (the Board 
notes that in May 1999, the RO granted service connection for 
rhinitis).  Based on the foregoing, the Board finds that the 
claims file does not contain competent medical evidence 
showing that the veteran had a chronic condition involving 
the sinuses, and that this claim must be denied as not well 
grounded.


II.  Headaches, Cervical Lymphadenitis, and a 
Gastrointestinal Condition

A.  Inception During Service

The Board finds that a chronic disability manifested by 
fatigue, headaches, muscle ache/joint pain, cervical 
lymphadenitis, and a gastrointestinal condition (manifested 
by diarrhea, nausea and burning sensations in the stomach) 
have not been shown during the veteran's service.  Service 
medical records are silent for complaints, treatment or a 
diagnosis involving any of these claimed disabilities.  In 
addition, there is no objective medical evidence to show that 
any of these claimed disabilities were ever diagnosed during 
active duty, nor is there a competent opinion to this effect.  
Furthermore, although a review of the post-service medical 
evidence shows that the veteran has continually reported that 
he has a history of the claimed disabilities dating back to 
service, or shortly thereafter, the first objective evidence 
of any of the claimed conditions is the February 1992 reports 
from St. Joseph's showing treatment for cervical 
lymphadenitis.  This report comes approximately nine months 
after separation from active duty, and this condition was 
related to an inflammation from a cat scratch, as well as 
toxoplasmosis.  In addition, the claims file does not 
currently contain competent evidence showing a relationship 
between any of the claimed disabilities and his service.  
Moreover, the record does not include any medical opinion 
linking the continuity of symptoms reported by the veteran to 
any current fatigue, headaches, muscle ache/joint pain, 
cervical lymphadenitis or gastrointestinal condition so as to 
well-ground his claims under Savage v. Gober, 10 Vet. 
App. 488 (1997).  Accordingly, based on this evidence the 
Board finds that the veteran's claims for service connection 
for fatigue, headaches, muscle ache/joint pain, cervical 
lymphadenitis, and a gastrointestinal condition (manifested 
by diarrhea, nausea and burning sensations in the stomach, 
with all claims on a basis other than due to an undiagnosed 
illness, are not well grounded.  

B.  Disability Due to an Undiagnosed Illness

The Board now turns to consideration of whether the veteran's 
claims can be granted under any presumptive provisions.  In 
this regard, the claims file includes a printout from the RO 
which indicates that the veteran served in South West Asia 
from September 1, 1990 to April 30, 1991.  The claims file 
also contains a certificate for the Army Commendation Medal 
indicating that the veteran served in combat operations in 
the Republic of Iraq.

Pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, service 
connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any know clinical diagnosis and which became manifest 
either during active service in the Southwest Asia theater or 
operations during Persian Gulf war, or to a degree of 10 
percent or more not later than December 31, 2001.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(3).  Further, it should be noted that signs and 
symptoms which may be manifestations of undiagnosed illness 
include fatigue, joint and muscle pain, headache, and 
neuropsychological and gastrointestinal signs or symptoms.  
38 C.F.R. § 3.317(b)(2).  It should also be emphasized that 
entitlement under these special provisions is only for 
disability which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of these 
claims.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim. 

In the present case, the Board notes that in August 1996, the 
RO sent the veteran a letter requesting that he forward all 
additional medical evidence which may be relevant to his 
claims, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  In 
addition, a review of the claims file shows that the RO has 
obtained, or attempted to obtain, all identified records of 
treatment.  Two lay statements have been submitted.  Based on 
the foregoing, the Board finds that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

The veteran essentially asserts that he has a chronic 
disorder involving headaches, a throat/neck mass, and a 
gastrointestinal condition (manifested by diarrhea, nausea 
and burning sensations in the stomach) due to undiagnosed 
illness.  

The Board finds that there is no competent medical evidence 
showing that the veteran has headaches, a throat/neck mass or 
a gastrointestinal condition manifested by diarrhea, nausea 
and/or burning sensations in the stomach, due to an 
undiagnosed illness, and that his claims must therefore be 
dismissed as not well grounded.  See VAOPGCPREC 4-99, 64 Fed. 
Reg. 52,374 (1999).  In this regard, the claims file contains 
VA medical examination reports which attribute the veteran's 
headaches, throat/neck mass, and gastrointestinal symptoms to 
specific disease processes which have been clinically 
diagnosed,  i.e., vascular/tension headaches, cervical 
lymphadenitis, dyspepsia and GERD.  However, the provisions 
of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 cannot be used to 
establish service connection for vascular/tension headaches, 
cervical lymphadenitis, dyspepsia or GERD.  See 38 C.F.R. 
§ 3.317(a)(1)(ii).  Accordingly, to the extent that the 
veteran has presented claims of entitlement to service 
connection for a chronic condition involving headaches, 
cervical lymphadenitis (claimed as a throat/neck mass), and 
gastrointestinal symptoms due to undiagnosed illness, the 
claims are not well grounded and must be denied.


III.  Conclusion

The Board has considered the veteran's statements, and the 
lay statements, submitted in support of the argument that he 
has a disability manifested by headaches, memory loss, 
cervical lymphadenitis (claimed as a throat/neck mass), sinus 
problems, and a gastrointestinal condition manifested by 
diarrhea, nausea and burning sensations in the stomach, as a 
result of his service.  However, while the veteran's 
statements represent evidence of continuity of 
symptomatology, without more his statements, and the lay 
statements, are not competent evidence that shows that he 
currently has a chronic condition involving memory loss or 
sinus problems (to include as due to an undiagnosed illness), 
that he has a chronic condition involving headaches, a 
throat/neck mass or gastrointestinal symptoms due to an 
undiagnosed illness, or that there is a nexus between any 
headaches, cervical lymphadenitis, dyspepsia or GERD and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty, lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims for service connection for 
memory loss, sinus problems, headaches, cervical 
lymphadenitis (claimed as a throat/neck mass), and 
gastrointestinal symptoms (manifested by diarrhea, nausea and 
burning sensations in the stomach) must be denied as not well 
grounded on any basis. 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for a claim for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  


IV.  Fatigue and Muscle Ache/Joint Pain

The veteran asserts that he has fatigue, and muscle 
ache/joint pain, due to an undiagnosed illness.

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and is 
thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board is satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).    

Service medical records are silent as to complaints, 
treatment or diagnoses involving fatigue or muscle ache/joint 
pain.  As for the post-service medical evidence, the March 
1995 VA general medical examination report shows that the 
veteran's complaints included fatigue and joint pain.  The 
diagnoses included "fatigue, one year," and "pain in 
joints, six months."  The September 1997 general medical 
examination report contains diagnoses that included fatigue 
"probably related to lifestyle."  The examiner also noted 
that the veteran was working much more than 40 hours per week 
and that he was not getting exercise.  An October 1997 
addendum to the September 1997 VA examination reports shows 
that the examiner stated that the veteran's fatigue was due 
to overwork.  An October 1997 addendum to the September 1997 
neurological examination report contains diagnoses that 
included psychosomatic complaints.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have fatigue, or muscle ache/joint pain, due to an 
undiagnosed illness.  In this regard, the "diagnoses" of 
fatigue and joint pain in the March 1995 VA general medical 
examination report are unenhanced by citation to any clinical 
findings, and are unaccompanied by any other additional 
medical comment.  When read in context, the are no more than 
bare transcriptions of a lay history.  The Board further 
notes that the March 1995 VA neurologic examination report 
shows that specific questioning about muscle aches or 
fatigability did not reveal any remarkable history for 
diffuse or focal muscle pain, other than left hip pain, and 
that the veteran did not provide any history for significant 
myalgia or muscle fatigue.  His strength was normal and there 
was no evidence to suggest presence of a myopathy.  
Furthermore, a review of the September 1997 VA examination 
reports shows that there were no complaints of muscle 
ache/joint pain, and no diagnosis of muscle ache/joint pain.  
With regard to fatigue, a review of the examiner's conclusion 
in the September 1997 VA examination report (and the 
accompanying addendum), shows that the veteran reported that 
he was working up to 80 hours per week (other March 1995 and 
September 1997 VA examination reports also note that the 
veteran reported working 50 to 80 hours, and that he woke up 
at 4 a.m.).  The examiner determined that the veteran's 
fatigue was due to his long hours of employment.  The Board 
further notes that a review of the veteran's "report of 
medical examination for disability evaluation" (VA Form 21-
2545), dated in March 1995, shows that he reported that he 
began working in a factory in January 1995, and that there 
were no complaints of fatigue prior to March 1995, which is 
just two months after he began his factory employment.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims that the veteran has a chronic 
condition involving fatigue or muscle ache/joint pain due to 
an undiagnosed illness, and that these claims must therefore 
be denied.  See 38 C.F.R. § 3.317.

While the Board has considered the oral and written testimony 
of the veteran, and the lay statements, the Board points out 
that although the arguments and reported symptoms have been 
noted, the issue in this case ultimately rests upon 
interpretations of medical evidence and conclusions as to the 
veteran's correct diagnosis.  In such cases, lay persons 
untrained in the field of medicine are not competent to offer 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board has determined that service connection for fatigue and 
muscle ache/joint pain is not warranted.  To that extent, the 
lay contentions are unsupported by persuasive evidence. 

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims for service 
connection for fatigue and muscle ache/joint pains, as a 
result of his service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by fatigue, 
headaches, memory loss and muscle ache/joint pain, cervical 
lymphadenitis, sinus problems and a gastrointestinal 
condition is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

